Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
October 5, 2006







 
Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed October 5, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00841-CV
____________
 
IN RE GARY D. BAILEY, Relator
 
 

 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
September 26, 2006, relator filed a petition for writ of
mandamus in this court.  See Tex.
Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asked this court to issue a mandamus directed at the Honorable Don R.
Stricklin, presiding judge of the 337th District Court of Harris County, the
court that entered relator=s criminal conviction.
This
court lacks jurisdiction to review petitioner=s post-conviction complaints about
his convicting court.  See In re McAfee, 53 S.w.3d 715, 716 (Tex. App.CHouston [1st Dist.] 2001, orig.
proceeding); Tex. Code Crim. Proc. Ann.
art. 11.07 ' 5 (Vernon 2005). We accordingly dismissed relator=s petition for writ of mandamus. 




 
PER CURIAM
 
Petition Dismissed and Memorandum
Opinion filed October 5, 2006.
Panel consists of Chief Justice
Hedges and Justices Yates and Seymore.